Citation Nr: 0603094	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  00-07 405	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.  The Board considered this appeal on two previous 
occasions, but determined that additional development was 
required and remanded the matter to the RO.  All necessary 
development has been performed and the appeal is now properly 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran does not have a corroborated in-service 
stressor upon which a diagnosis of post-traumatic stress 
disorder may be predicated.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or as a 
consequence of active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2001 and April 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, seeking corroboration 
of claimed in-service stressors, and by affording him the 
opportunity to give testimony before a hearing officer at the 
RO and/or before the Board.  The veteran requested a hearing 
before a hearing officer, but failed to present for a hearing 
scheduled in September 2000.  He has not subsequently 
requested a hearing and advised VA in February 2003 and again 
in June 2004 that all evidence necessary to substantiate his 
claim had been identified.  As such, it appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.

The veteran asserts that he is a combat veteran who took on 
and returned hostile fire while serving in the Republic of 
Vietnam from May 1968 to May 1969 with the 4th Infantry 
Division and as a member of the Long Range Reconnaissance 
Patrol (LRRP).  He submitted an extensive statement of his 
stressors in December 1999, averring that he saw a fellow 
soldier die of a heart attack during exercises in basic 
training; experienced the rush of adrenaline firing on the 
enemy his first night in Pleiku; manned a .50 caliber weapon 
during patrols and convoy escorts; witnessed the killing of 
village people regularly; had contact with the enemy daily; 
transported bodies both in Vietnam and when he returned to 
the States; and participated in the Tet Offensive.  The 
veteran's wife submitted a statement showing that the veteran 
had advised her that he was required to kill entire villages 
in Vietnam, including elderly and children.  The veteran's 
pastors submitted statements reflecting that they could not 
have a conversation with the veteran without Vietnam being 
mentioned.

The veteran submitted a statement from a serviceman who 
contends that he served in the same area as the veteran in 
Vietnam, but that he did not know the veteran.  The gentleman 
advised VA of the type of activities performed during the 
timeframe in which the veteran served.  This serviceman was 
not able to corroborate the veteran's actual alleged 
stressors because he did not know the veteran in Vietnam and 
did not know if they were on the same missions.

The veteran's service records do not show that he 
participated in combat during his one year tour in the 
Republic of Vietnam.  His training and awards do not signify 
that he was either trained for a combat occupational 
specialty or awarded decorations because of combat 
activities.  The veteran's military occupational specialty 
was as a truckmaster and his training including basic 
training and training as a light vehicle driver.  There is no 
evidence in the service medical records of combat injuries 
and/or treatment for a psychiatric disorder.  The veteran was 
honorably discharged in 1971 without a diagnosed psychiatric 
disability.

The veteran sustained a head injury in May 1997 when he fell 
20 to 25 feet while working.  Since that time, the veteran 
has been unable to work as a result of physical limitations 
as well as cognitive limitations.  He was awarded Social 
Security Administration (SSA) disability benefits effective 
November 1997 based on peripheral neuropathy and arthritis of 
the knee.  SSA's records do not include any findings with 
respect to service-induced post-traumatic stress disorder.

The veteran underwent vocational rehabilitation and 
counseling with a neuropsychologist following his industrial 
injury and was found to have marked disequilibrium with 
central processing abnormalities as well as residual effects 
of a mild traumatic brain injury.  His private records dated 
in 1997 and 1998 show that he had a long-standing history of 
alcohol abuse, a major depressive disorder, an adjustment 
disorder with anxiety and depression, and a pain disorder 
with psychological factors.  His treating physician from that 
time period noted that the veteran was not a good historian; 
an evaluating clinical psychologist noted that the veteran 
minimized his alcohol abuse and the effects of his behavior 
on others.  The private treatment records include the 
notation that the veteran was a combat veteran. 

A November 1997 psychological evaluation report includes the 
veteran's description of himself as a child as nervous, 
fearful, shy, lonely, quiet and intelligent.  He related 
having disciplinary problems throughout high school, being 
physically abused by his parents, having few friends, and 
getting into fights often.  The veteran also stated that he 
had disciplinary problems during service, was wounded in 
combat, and had inpatient psychiatric treatment during 
service.  An unstable job history, a possible alcoholic 
seizure, and strained relationships due to alcohol abuse were 
also noted.  A March 1998 neuropsychological evaluation 
report reflects general remission of major depression 
disorder with sustained sobriety and findings consistent with 
traumatic brain injury; the evaluator noted that the 
veteran's history of alcohol abuse could also affect his 
cognitive abilities.

In November 1997, the veteran submitted an application for VA 
compensation benefits for shrapnel wounds to both knees and 
right ear damage.  Upon VA examination in December 1997, the 
examiner noted that magnetic resonance imaging (MRI) reports 
did not show any metallic objects and stated that the film 
would have been ruined had there been any retained metal in 
the veteran's legs.  During the examination, the veteran 
related having had mild malaria as well as pneumonia during 
service.

From April to June 1998, the veteran participated in 
inpatient VA treatment for post-traumatic stress disorder and 
for alcohol dependence.  It was noted that he had combat 
exposure during the Tet Offensive of May 1968 and combat 
wounds to both of his legs and both of his arms.  The 
veteran's in-service stressors were not questioned and he was 
treated for post-traumatic stress disorder.  Subsequent 
treatment records reflect that the veteran participated in 
all recommended counseling and treatment, was prescribed 
medication for symptoms of post-traumatic stress disorder, 
and was continually counseled to stop consuming alcohol.  
Notes show that he had reported the "rush" of firing on the 
enemy and feeling guilt over taking others' lives.  The 
veteran participated in inpatient treatment again from August 
to September 2001 and endorsed symptoms stemming from combat 
experiences.  An Axis I diagnosis of post-traumatic stress 
disorder was continued.

The veteran underwent VA examination in October 2002 and 
related that he had life-threatening experiences during his 
combat service in Vietnam.  The examiner noted that the 
veteran continued to assert that he participated in the Tet 
Offensive even though he was not in Vietnam when that action 
occurred, that his rendition of stressors had been 
inconsistent, and that no alleged stressor had been 
corroborated.  Nonetheless, the examiner stated that the 
veteran was very believable, that his emotional lability 
seemed genuine and he teared up when speaking of events 
alleged to have occurred in Vietnam.  Consequently, the 
examiner rendered an Axis I diagnosis of chronic and severe 
post-traumatic stress disorder and opined that even if the 
veteran's accounts could not be corroborated, it did appear 
that he was terrified by experiences in Vietnam and, as such, 
he met the full criteria for a diagnosis of post-traumatic 
stress disorder.

Treatise evidence submitted by the veteran shows that the 4th 
Infantry Division "saw fierce action" throughout 1968 and 
into 1969 in the western highlands of Vietnam.  No specific 
references to this veteran were included in the document.  A 
response received from the U. S. Army and Joint Services 
Records Research Center (JSRRC) (formerly U. S. Armed 
Services Center for Unit Records Research (CURR)) shows that 
participation in combat by this veteran cannot be verified.  
JSRRC advised that the veteran was a motor transport operator 
during his service in Vietnam and that one soldier assigned 
to his unit died during the veteran's tour.  JSRRC also 
advised that more specific information as to dates and places 
of events was required to verify the stressors alleged by the 
veteran.

VA requested additional information from the veteran on the 
advice of JSRRC.  In October 2005, the veteran informed VA 
that the casualty reported by JSRRC was a five-ton truck 
driver, but he did not assert that he knew the servicemember 
nor that he saw his demise.  The veteran reiterated his 
alleged in-service stressors of seeing children killed during 
convoys.  He also stated that he personally stabbed someone 
in a knife-fight and that he helped a cook who had caught on 
fire.  The veteran did not supply names, dates or locations 
of any of the events he described in this correspondence or 
in any other submission.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

Given the evidence as outlined above, the Board finds that 
the veteran did not engage in combat with the enemy.  The 
service personnel records do not include any evidence of the 
veteran having been assigned to a combat occupational 
specialty or having received any specific military training 
to support his assertion that he was part of the LRRP.  He 
did not receive any combat citations, there is no medical 
evidence to support his contention that he received combat 
wounds during service, and he has not provided any specific 
information so that his alleged combat activity could be 
researched further by JSRRC.  Thus, the veteran is not 
entitled to establish occurrence of an in-service stressor 
through his testimony alone.  See 38 C.F.R. § 3.304(f); see 
also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

The veteran may provide credible supporting evidence from any 
source that the events alleged as stressors occurred.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  As a matter of 
law, credible supporting evidence cannot be provided by a 
medical opinion based on post-service examination.  See 
Moreau v. Brown, 9 Vet. App. 389, 394-96 (1996).  Although 
the veteran submitted a statement from a serviceman who 
reported that he was in the same area of Vietnam as the 
veteran at the same time and experienced combat, this 
statement does not corroborate the veteran's alleged 
stressors because it does not speak to any specific event 
identified by the veteran.  Additionally, statements from his 
wife and pastors about events related to them by the veteran 
are not first-hand accounts of witnessing events alleged by 
the veteran and, as such, cannot corroborate any such events.  

The general history of the 4th Infantry Division submitted by 
the veteran clearly shows that some members of that Division 
engaged in combat.  There is nothing in the evidence, 
however, to show that this veteran engaged in combat and/or 
experienced some of the heinous events he described.  
Searches performed by JSRRC did not result in any evidence of 
this veteran experiencing the events he described.  
Consequently, the Board finds that the veteran does not have 
a corroborated in-service stressor upon which a diagnosis of 
post-traumatic stress disorder may be predicated.

The Board fully acknowledges that the veteran has been 
diagnosed as having and has received treatment for post-
traumatic stress disorder due to combat experiences for many 
years.  His treating physicians and social workers have not 
questioned his assertions that he was wounded in combat and 
participated in missions that included killing entire 
villages.  Without questioning the stressors, there is no 
doubt that a diagnosis of post-traumatic stress disorder 
based on the events described by the veteran could be 
rendered.  The probative value of a medical opinion, however, 
is significantly lessened when it is based on an inaccurate 
factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).

The medical evidence of record, and specifically the comments 
by the VA examiner in October 2002 that the veteran was 
credible in his assertions of being terrified by experiences 
in Vietnam, show that the veteran is believable in his 
presentation as a combat veteran.  Nonetheless, as noted by 
the same examiner, the veteran reported participation in the 
Tet Offensive, despite his not being in Vietnam at the time.  
Further, the veteran alleged receiving shrapnel wound to both 
knees, an allegation for which there is absolutely no support 
in the record.  Indeed, the Board finds the veteran's 
description of stressors to be not credible.  Although he 
seems to be benefiting from treatment for post-traumatic 
stress disorder in conjunction with treatment for alcohol 
dependence, the Board cannot accept the diagnosis of post-
traumatic stress disorder as being due to events during 
active service because all of the medical personnel rendering 
the diagnosis of post-traumatic stress disorder have based 
that diagnosis on uncorroborated events.  The veteran has 
been advised numerous times that VA will make every effort to 
assist in locating evidence to substantiate his claim if more 
specific information can be supplied.  Because no such 
evidence has been supplied, the veteran's claim must be 
denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


